Citation Nr: 1137784	
Decision Date: 10/07/11    Archive Date: 10/11/11

DOCKET NO.  09-29 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for left foot disability.

2.  Entitlement to service connection for left foot disability.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

K. Curameng, Counsel




INTRODUCTION

The Veteran had active duty service from February 2001 to February 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran's notice of disagreement was received in October 2008.  A statement of the case was issued in July 2009, and a substantive appeal was received in August 2009. 

Although the Veteran initiated service connection claims for traumatic brain injury and left knee disability, which were denied by rating decision in September 2008, the Veteran's August 2009 substantive appeal limited his appeal to the issue listed on the first page of this decision.  The Veteran also initiated appeal by letter received in July 2009 for entitlement to an effective date for nonservice-connected pension benefits prior to December 1, 2008.  The Veteran, however, did not perfect appeal after the issuance of a statement of the case in August 2011.

The issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for acquired psychiatric disability, to include bipolar disorder/mood disorder, has been raised by the record (specifically via telephone as reflected in an August 2011 report of general information), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issue of entitlement to service connection for left foot disability (under a merits analysis) is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  Service connection for left foot disability was denied by a January 2006 rating decision.

2.  While a notice of disagreement was received to initiate an appeal from that determination, the Veteran did not perfect appeal. 

3.  Certain evidence that relates to an unestablished fact necessary to substantiate the claim for service connection for left foot disability has been received since the January 2006 rating decision.


CONCLUSIONS OF LAW

1.  The January 2006 rating decision which denied entitlement to service connection for left foot disability is final.  38 U.S.C.A. § 7105(c) (West 2002).

2.  New and material evidence has been received since the January 2006 denial of service connection for left foot disability, and the claim of service connection for left foot disability is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  In light of the favorable decision as it relates to the issue of reopening the Veteran's claim for service connection, no further discussion of VCAA is necessary at this point.  The matter of VCAA compliance with regard to the other issue will be addressed in a future merits decision on that issue after action is undertaken as directed in the remand section of this decision.

New and Material Evidence

The request to reopen the Veteran's claim for left foot disability involves an underlying claim of service connection.  Applicable law provides that service connection will be granted if it is shown that the veteran suffers from a disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Applicable law provides that a claim which is the subject of a prior final decision may nevertheless be reopened if new and material evidence is presented or secured. 38 U.S.C.A. § 5108.  New and material evidence is defined by regulation.  See 38 C.F.R. § 3.156.  New evidence means evidence not previously submitted.  Material evidence means existing evidence that by itself or when considered with previous evidence relates to an unestablished fact necessary to substantiate the claims.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of last final decision, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The claim for service connection for left foot disability was originally denied by rating decision in February 2005.  Upon receipt of service treatment records, the claim was readjudicated by rating decision in January 2006.  Even though the RO had adjudicated the claim as a new and material evidence claim, the Board notes that pursuant to 38 C.F.R. § 3.156(c), the receipt of service department records warranted a reconsideration of the claim.  See 38 C.F.R. § 3.156(c).  Following the January 2006 rating decision, the Veteran initiated appeal, but did not perfect appeal.  Consequently, the January 2006 rating decision became final.  

By rating decision in September 2008, the RO reopened the Veteran's claim and adjudicated it based on the merits.  Although the RO may have determined that new and material evidence was received to reopen the claim, the Board is not bound by that determination and must nevertheless consider whether new and material evidence has been received.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001). 

The evidence of record at the time of the February 2005 rating decision included a September 2004 VA examination that revealed mild left foot plantar fasciitis.  As noted above, service treatment records were later associated with the Veteran's claims file.  April 2001 to May 2001 service treatment records show treatment for left foot pain and various diagnoses that included suspicious for stress fracture and probable fasciitis versus tendonitis.

The RO denied the Veteran's claim in February 2005 because there was no evidence that the disability was related to his service, and there was no objective medical evidence linking the Veteran's left foot disability to any disease/injury that may have incurred in service.  Upon receipt of service treatment records, the RO again denied the Veteran's claim in January 2006.  The RO explained that although a stress fracture was treated in service, there was no evidence of any residuals in service from May 2001 to the date of his separation examination.  The RO added that there was no current evidence that the complaints of pain during the VA examination were related to the stress fracture treated in service. 

After receipt of the Veteran's notice of disagreement, the RO had scheduled the Veteran for another VA examination in June 2007.  The VA examiner diagnosed "left foot pain post stress fractures documented during military."

The RO readjudicated the claim as reflected in a November 2007 statement of the case and denied the claim because there was no objective medical evidence showing that the Veteran's current left foot disability is directly related to service.

The Board notes that additional evidence received since the January 2006 and January 2006 rating decisions include a July 2006 report of contact that reveals that the Veteran reported having been treated at the emergency room at McKenzie-Willamette Medical Center located in Springfield, Oregon.  Significantly, a review of the November 2007 statement of the case reveals that the aforementioned report of contact had not been reviewed.  
  
Overall, the Board finds that this relates to an unestablished fact necessary to substantiate the Veteran's claim for service connection for left foot disability, and is neither cumulative nor redundant of the evidence considered at the time of the February 2005 and January 2006 rating decisions, and at the time of the November 2007 statement of the case.  The evidence is capable of substantiating the Veteran's claim as it indicates treatment for persistent pain.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  As new and material evidence has been received, the Board finds that the claim of entitlement to service connection for left foot disability is reopened.  See 38 U.S.C.A. § 5108.  Additional evidentiary development is required prior to a de novo adjudication of the claim of entitlement to service connection for left foot disability.  
  

ORDER

New and material evidence has been received to reopen a claim of entitlement to service connection for left foot disability.  The appeal is granted to this extent, subject to the directions set forth in the remand section of this decision.


REMAND

It appears to the Board that there are outstanding private treatment records.  As noted above, the Veteran indicated in July 2006 via telephone that he had been treated at the emergency room at McKenzie-Willamette Medical Center.  The Board notes that treatment records from this medical facility should be obtained before it can proceed with appellate review.

Additionally, the Veteran should be afforded an updated VA examination to determine whether he has a current disability related to service.

The Board acknowledges that the Veteran is in receipt of Social Security Administration (SSA) benefits.  However, as the Veteran had indicated in a June 2007 VA examination, the SSA benefits are for his bipolar disorder and depression, which the Board notes are not pertinent to this claim.  Thus, the Board finds that there is currently no basis to warrant the use of VA resources to obtain the Veteran's records arising out of his claim for SSA benefits.  

Accordingly, the case is REMANDED for the following actions:

1.  Appropriate action should be taken to obtain private treatment records from McKenzie-Willamette Medical Center located in Springfield, Oregon. 

2.  The Veteran should then be afforded an appropriate VA examination to determine the nature, extent and etiology of any current left foot disability.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  Any medically indicated special tests should be accomplished.  After reviewing the claims file and examining the Veteran, the examiner should 
respond to the following:

Is it at least as likely as not (a 50 percent or higher degree of probability) that the current left foot disability is causally related to service?

The examiner should offer a rationale for any opinion with reference to pertinent evidence, including service treatment records. 

3.  Read the medical opinions obtained to ensure that the remand directives have been accomplished, and return the case to the examiner if all questions posed are not answered.  

4.  After completion of the above and any additional development which the RO may deem necessary, the RO should then review the expanded record and readjudicate the issue on appeal.  The RO should issue an appropriate supplemental statement of the case, give the Veteran and his representative the opportunity to respond, and the case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate



action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
Michael J. Skaltsounis 
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


